UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


LEON PHILLIPS,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:15-CV-382
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                Respondent.                       §

    MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Leon Phillips, a prisoner confined at the Allred Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends denying the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

         Petitioner challenges the state court’s determination that there was sufficient evidence to

support his conviction. Because a rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt, the state court’s finding was not objectively unreasonable.

Jackson v. Virginia, 443 U.S. 307, 320 (1979).

       Petitioner contends that his attorney should have consulted with, and hired, an expert

witness to testify at trial. The trial court found that petitioner did not meet the Strickland standard

of proving counsel performed deficiently, and that the deficient performance prejudiced

petitioner’s defense. Strickland v. Washington, 466 U.S. 668, 694 (1984). The trial court’s

findings were a reasonable application of Strickland. Harrington v. Richter, 526 U.S. 86, 101

(2011). Therefore, petitioner is not entitled to relief on his claims of ineffective assistance of

counsel.

       Petitioner contends that he is actually innocent of the offense. The United States Supreme

Court has not recognized a freestanding claim of actual innocence as a ground for federal habeas

relief. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013); Burton v. Stephens, 543 F. App’x 451,

458 (5th Cir. 2013); Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir. 2000). However, actual

innocence, if proved, may excuse a procedural bar to federal habeas review of constitutional

claims. McQuiggin, 569 U.S. at 386. To pass through the actual innocence gateway, the

petitioner must show that, in light of new, reliable evidence, no jury would have found him guilty

beyond a reasonable doubt. Id. In this case, petitioner is attempting to raise a freestanding claim

of actual innocence, which is not a ground for federal habeas relief. Further, the claim lacks merit

because petitioner did not present any newly-discovered evidence that would have resulted in his

acquittal.

       Additionally, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues


                                                  2
a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court

could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The questions presented are not worthy of encouragement to proceed

further. Therefore, petitioner has failed to make a sufficient showing to merit the issuance of a

certificate of appealability.

                                               ORDER

        Accordingly, petitioner’s objections (#28) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#26)




                                                   3
is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

             .
judge’s recommendation. A certificate of appealability will not be issued.
             SIGNED at Beaumont, Texas, this 7th day of September, 2004.
            SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                            4
